Citation Nr: 0520209	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  01-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed on both a direct basis and as secondary 
to a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to September 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which determined that new and material 
evidence had not been submitted with which to reopen a claim 
of entitlement to service connection for a right knee 
disability, claimed as secondary to a left knee disability.

This case was previously before the Board in December 2002, 
at which time the Board determined that new and material 
evidence had been submitted to reopen this claim, which had 
been previously denied.  In November 2003, the claim again 
came before the Board, at which time it was remanded for 
additional evidentiary development.  The development 
requested in that remand has been undertaken, and the case 
has returned to the Board for final appellate adjudication.  


FINDING OF FACT

The record does not contain any competent evidence 
establishing that the veteran's currently diagnosed right 
knee disorders, diagnosed as a meniscal tear and mild 
patellar osteoarthritis, are etiologically related either to 
an in-service injury or to a service-connected left knee 
disability, nor was arthritis of the right knee manifested to 
a compensable degree within the first post-service year.


CONCLUSION OF LAW

Service connection for a right knee disorder is denied on 
both a direct and a secondary basis, and the record does not 
support a presumption that arthritis of the right knee was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a March 2004 letter implementing VA's duty to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claim, and what the veteran's own responsibilities were 
in accord with the duty to assist.  In addition, the veteran 
was advised by virtue of an August 2000 rating decision, a 
detailed December 2000 Statement of the Case (SOC), and a 
Supplemental SOC issued in August 2004, of the pertinent law 
and what the evidence must show in order to substantiate the 
claim.   All such notices provided by VA must be read in the 
context of prior, relatively contemporaneous communications 
from the agency of original jurisdiction.  See Mayfield v. 
Nicholson, supra, slip op. at 27. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

The Board notes further that, in Pelegrini v. Principi, 
supra, the Court held that a VCAA notice must be provided to 
a claimant before the "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  The Court also made it clear that where notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  However, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claim and to assist 
him in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of this matter.  Rather, remanding this case 
again to the RO for further VCAA development would result 
only in additional delay, with no benefit to the veteran.  
See Bernard v. Brown, supra.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
VA records have been secured for the file, and a VA 
examination was conducted in 2004, which was supplemented by 
a VA medical opinion provided later in 2004.  For its part, 
VA has done everything reasonably possible to assist the 
veteran, and no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran served on active duty from June 1977 until 
September 1981.  The service medical records show that in 
March 1981 he was seen complaining of a three-month history 
of left knee problems.  X-ray films taken at that time 
revealed no fracture or joint abnormality.  A diagnosis of 
left knee pain, probably secondary to sprain, was made.  The 
service medical records contain no mention of a right knee 
injury or symptoms.  

A VA examination was conducted in July 1982, at which time 
the veteran complained of frequent pain in the left knee, and 
occasional right knee pain.  X-ray films of both knees 
revealed a mild amount of fragmentation with associated mild 
soft tissue swelling, which was thought to represent Osgood-
Schlatter's disease.  Crepitation of both knees was also 
noted.  A diagnosis of arthralgia of both knees was made.

By rating action of August 1982, the RO granted entitlement 
to service connection for arthralgia of both knees, which was 
assigned a noncompensable (zero percent) evaluation effective 
from September 1981.  However, entitlement to service 
connection for Osgood-Schlatter's disease of the right knee 
was denied.

In a September 1982 rating action, the RO determined that 
clear and unmistakable error had been committed in the August 
1982 rating action, to the extent that it established 
entitlement to service connection for arthralgia of the right 
knee.  The RO proposed severance of service connection for 
arthralgia of both knees, noting that service connection also 
should also have been denied for left knee strain, described 
as noted by history, only.  By rating action of January 1983, 
the RO severed service connection for arthralgia of both 
knees.  The veteran appealed that rating action and, pursuant 
to a July 1983 remand by the Board, he underwent a VA 
examination in October 1983.  At that time diagnoses of 
bilateral arthralgia of the knees; left knee strain by 
history, still symptomatic; and possible mild fragmentation 
osteo-chondrosis of the right knee, non-symptomatic, were 
made.

In a November 1983 rating action, the RO granted entitlement 
to service connection for chondromalacia of the left knee, 
for which a 10 percent evaluation was granted effective from 
September 1981.  Entitlement to service connection was denied 
for chondromalacia and osteochondrosis with arthralgia of the 
right knee.

In a February 1984 Board decision, the Board denied 
entitlement to service connection for a right knee disorder, 
characterized as Osgood-Schlatter's disease and/or 
chondromalacia of the patella; and also denied entitlement to 
service connection for arthralgia of the right knee.  The 
Board also determined that the August 1982 grant of 
entitlement to service connection for arthralgia of the right 
knee had been clearly and unmistakable erroneous, and that 
the RO's January 1983 severance of service connection was 
proper.  

A VA examination was conducted in December 1984, at which 
time the veteran complained of bilateral knee pain, greater 
on the left side.  A diagnosis of chondromalacia of the 
patellae, symptomatic, was made.  During a December 1986 VA 
examination, the diagnosis was again chondromalacia of the 
patellae, symptomatic.

In April 2000, the veteran requested that his claim of 
entitlement to service connection for a right knee disability 
be reopened.

A VA examination of the joints was conducted in July 2000.  
At that time, the veteran's claims folder was not available 
for the examiner to review, nor were any medical records.  A 
diagnosis of residuals of chondromalacia of the left knee was 
made.  The right knee was not examined.

In February 2001, the veteran submitted additional evidence, 
including a private medical report of an MRI study of the 
right knee performed in January 2001.  The study revealed 
Grade III chondromalacia patella with patella alta, lateral 
tilt, and early chondromalacia of the trochlear notch.

In a December 2002 decision, the Board determined that new 
and material evidence had been presented with which to reopen 
the claim of entitlement to service connection for a right 
knee disability.  Thereafter, in November 2003, the Board 
remanded the claim for additional evidentiary development to 
include obtaining a VA examination of the joints and a 
professional opinion as to whether it is at least as likely 
as not that a right knee disability was caused or aggravated 
by the service-connected left knee disability.  

A VA examination was conducted in April 2004.  The veteran 
reported that his right knee problems began in about 1986 
during military duty, but that he never reported right knee 
problems during service.  He complained of symptoms of 
constant right knee pain, occasional swelling, lack of 
endurance, and giving way.  An April 2004 MRI revealed a tear 
of the posterior horn of the medial meniscus, thinning of the 
cartilages of the medial compartment, and small joint 
effusion.  The diagnoses were symptomatic right knee meniscal 
tear and very mild patellar osteoarthritis.  The examiner 
explained that the requested medical opinion could not be 
provided because the claims folder was not available for 
review.  The examiner did observe that most of the veteran's 
symptoms were due to his meniscal tear and not to his very 
mild osteoarthritis of the patella.  

In July 2004, the same examiner who conducted the April 2004 
examination provided a medical opinion.  The examiner opined 
that, following extensive review of the veteran's claims 
folder, VA medical records, and the 2004 X-ray and MRI 
results pertaining to the right knee, the currently 
manifested right knee disorder was not secondary to any 
injury or event that happened during active duty, and, based 
upon X-rays which revealed very mild patellar osteoarthritis, 
was most likely secondary to the 20 years that the veteran 
had spent in a law enforcement occupation.  It was also noted 
that a meniscal tear of the right knee was not due to any 
injury or event during service, as there were no records 
showing such occurrence, but could have been related to the 
veteran's performance of his law enforcement duties.  The 
examiner further opined that it was less likely than not that 
very mild osteoarthritis of the patella of the right knee was 
related to the service-connected left knee condition, 
inasmuch as there has been no chronic disability of the left 
knee (as evidenced by 2002 X-ray films of the left knee which 
showed no signs of osteoarthritis).  

In October 2004, the veteran submitted additional argument 
consistent with his previous contentions that his claimed 
right knee disorder was either incurred as a direct result of 
military service or secondary to a service-connected left 
knee disorder.  The veteran also submitted copies of medical 
evidence and documents already of record, on which he 
annotated comments and observations.  

III.  Pertinent Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Even if there is no record of arthritis in service, its 
incurrence in service will be presumed if it was manifest to 
a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service after 
December 331, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  Id.

IV.  Analysis

The veteran contends that he developed right knee problems 
during service, asserting that, although he was never treated 
for the right knee during service, this does not mean that 
the onset of his right knee problems did not occur then.  The 
veteran contends, in the alternative, that the claimed right 
knee disorder was incurred secondary to a service-connected 
left knee disorder.

Review of the veteran's claims file discloses that his 
service medical records are entirely negative for complaints, 
findings, treatment, and, most significant, any diagnosis 
pertaining to the right knee.  Within the first post-service 
year, at a VA examination conducted in July 1982, X-ray films 
of both knees revealed a mild amount of fragmentation with 
associated mild soft tissue swelling, which was thought to 
represent Osgood-Schlatter's disease.  Crepitation of both 
knees was also noted.  A diagnosis of arthralgia of both 
knees was made.  Chondromalacia of the right patella was 
noted on examinations conducted in 1984, 1986, and 2001.

In light of the post-service findings of right knee 
symptomatology, in a November 2003 remand the Board sought a 
medical opinion regarding the etiology of the right knee 
manifestations.  Specifically, the Board requested a medical 
opinion addressing the relationship between the currently 
manifested right knee disorder, diagnosed as right knee 
meniscal tear and very mild osteoarthritis, and service, to 
include a service-connected left knee disorder.  

The examiner provided a detailed medical opinion in July 2004 
following a comprehensive review of the claims folder and 
current medical findings.  The VA examiner opined both that 
it was not at least as likely as not that the right knee 
condition was directly incurred during service (due to lack 
of any service medical records evidencing right knee 
problems); and that it was not at least as likely as not that 
the right knee condition was secondarily related to a 
service-connected left knee disability, inasmuch as 2002 X-
ray films of the left knee were negative for osteoarthritis.  

The record contains no competent medical evidence to the 
contrary; i.e., establishing or even suggesting an 
etiological relationship between service, to include a 
service-connected left knee disability, and the currently 
manifested right knee disorders.  The requirement of an 
evidentiary showing of such a relationship has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service (or 
a service-connected disability) and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this 
case, no such connection has been established by competent 
evidence.

Moreover, since the initial findings of osteoarthritis of the 
right knee were made more than a year following the veteran's 
discharge from service, the presumption provisions of 38 
C.F.R. §§ 3.307 and 3.309 are not applicable to the veteran 
and do not provide a basis upon which service connection may 
be granted based upon the X- ray evidence, essentially 
showing mild osteoarthritis, more than a year after the 
veteran's separation from active service.

The veteran himself maintains that he sustained a right knee 
injury during service, and that it was aggravated by the 
service-connected left knee disability.  The Board 
appreciates the sincerity of the appellant's belief in the 
merit of her claim.  However, the Board is not permitted to 
reach medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  




The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
contentions made by the veteran regarding the onset and 
etiology of his claimed right knee disorder are of no 
probative value in this case.  Moreover, the veteran has not 
submitted any competent medical opinion or other medical 
evidence that supports his claim or the conclusions that he 
has reached pertaining to the onset and etiology of his 
claimed right knee disorder.

The Board is cognizant of the findings made in 1982, at which 
time X-ray films of both knees revealed a mild amount of 
fragmentation with associated mild soft tissue swelling, 
which were not associated with service, but were instead 
linked to Osgood-Schlatter's disease, which is not shown to 
be a form of osteoarthritis, is not service connected, and 
has not been shown to be etiologically related to service.  

Bilateral arthralgia was also diagnosed in 1982.  Arthralgia 
is defined as pain in a joint.  See Dorland's Illustrated 
Medical Dictionary 147 (27th ed. 1985); Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  The Court has had 
occasion to discuss what constitutes a disability.  The Court 
held that a symptom, such as pain, alone, without a diagnosed 
or identifiable underlying malady or condition, does not, in 
and of itself, constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  Arthralgia (joint pain), without a 
diagnosed or identifiable underlying malady or condition, is 
not subject to service connection.  Pain cannot be 
compensable in the absence of an in-service disease or injury 
to which the pain can be connected by medical evidence.  Such 
a "pain alone" claim must fail when there is no sufficient 
showing that pain derives from an in-service disease or 
injury. Sanchez-Benitez v. Principi, 259 F.3d (Fed. Cir. 
2001). The Sanchez-Benitez case is consistent with 38 
U.S.C.A. § 1131, which requires the presence of a disability 
due to disease or injury.  Moreover, right knee arthralgia 
diagnosed in 1982 was not etiologically related by competent 
medical evidence to service. 

Thus, in the absence of evidence establishing a nexus between 
the currently claimed right knee disorder and either service 
or a service-connected disability, service connection for a 
right knee disorder is not warranted.  Given the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim, and service connection for a right knee 
disorder under either the basis of direct service incurrence, 
or based upon a secondary relationship, must be denied.


ORDER

Entitlement to service connection for a right knee disorder, 
either on the basis of direct service incurrence or as 
secondary to a service-connected disorder, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


